DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/23/2019, 05/22/2020, and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Status

	Claims 1, 3-4, 6-7 and 11-12 have been amended;
 Support for stacked battery cells each having an electrode lead of claim 1 is found on Page 3 of the instant specification, the other amendments to claim 1 was to correct grammatical errors.
Support for the amendments for claims 3 and 4 are found on Page 10 of the instant specification.
The amendments for claims 6 and 7 are to fix claim errors.
The amendments for claim 11 and 12 were to fix an improper claim dependency.
No new matter has been added.
Claims 1-12 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 20160233476-hereinafter Okamoto).

Regarding claim 1, Okamoto teaches a battery module comprising a battery cell stack having a plurality of stacked battery cells (stacked batteries 25), each battery cell having an electrode lead (Figure 10; lead terminals 22); and 
a plurality of bus bars respectively coupled to the electrode leads provided at the plurality of battery cells (Figure 1; bus bars 30),
wherein each bus bar includes:
a frame (bus bar holding walls 41) on which the electrode lead of the battery cell is placed ([0029]; Figures 1 and 8); and
a conductive member coupled to the frame and electrically coupled to the electrode lead ([0032] bus bar 30 is made of an electrically conductive material-figure 8).

Regarding claim 2, Okamoto teaches all of the claim limitations of claim 1 above. Okamoto further teaches wherein an accommodation groove is formed in the frame, and the conductive member 

Regarding claim 3, Okamoto teaches all of the claim limitations of claim 2 above. Okamoto further teaches wherein a spring (Elastic locking pieces 43) is provided in the accommodation groove (Figure 8) to give an elastic force to the conductive member ([0043] elastic locking pieces provide a pressing force to the bus bar).

Regarding claim 4, Okamoto teaches all of the claim limitations of claim 3 above. Okamoto further teaches wherein the spring (elastic locking pieces 43) is provided as a protrusion protruding with a slope from an edge of the accommodation groove (Figure 8; 43 protrudes out from the accommodation groove), and the protrusion is in contact with the conductive member (Figure 8; elastic locking piece 43 is in contact with members 30A and 30B which are portions of the bus bar 30).

Regarding claim 6, Okamoto teaches all of the claim limitations of claim 1 above. Okamoto further teaches wherein the conductive member is coupled to the frame by hooking (Figure 8; [0043] bus bars 30 are arranged in positions and are locked in by the elastic locking pieces 43 to the bus bar holding plate 40).

Regarding claim 11, Okamoto teaches a battery module comprising a battery cell stack having a plurality of stacked battery cells (stacked batteries 25), each battery cell having an electrode lead (Figure 10; lead terminals 22); and 

wherein each bus bar includes:
a frame (bus bar holding plate 40) on which the electrode lead of the battery cell is placed ([0029]; Figures 1 and 8); and
a conductive member coupled to the frame and electrically coupled to the electrode lead ([0032] bus bar 30 is made of an electrically conductive material).
Okamoto further teaches wherein multiple battery cells can be stacked ([0029] Figure 1) resulting in a battery module or battery pack having all of the claim limitations of claim 1.

Regarding claim 12, Okamoto teaches a battery module comprising a battery cell stack having a plurality of stacked battery cells (stacked batteries 25), each battery cell having an electrode lead (Figure 10; lead terminals 22); and 
a plurality of bus bars respectively coupled to the electrode leads provided at the plurality of battery cells (Figure 1; bus bars 30),
wherein each bus bar includes:
a frame (bus bar holding plate 40) on which the electrode lead of the battery cell is placed ([0029]; Figures 1 and 8); and
a conductive member coupled to the frame and electrically coupled to the electrode lead ([0032] bus bar 30 is made of an electrically conductive material).
Okamoto’s battery module as presented above, can be used in a vehicle as batteries are well known in the art to power vehicles as exemplified by Choi (KR 20150018797; [0003] Batteries used in vehicles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 20160233476-hereinafter Okamoto).

Regarding claim 5, Okamoto teaches all of the claim limitations as set forth in claim 4. Okamoto teaches wherein a portion of spring (elastic locking piece 43) is in contact with the conductive member (Figure 8; bus bar 30), but fails to teach wherein the spring has a rounded portion in contact with the conductive member.
A skilled artisan would recognize that a simple change in shape so that the elastic locking piece has a rounded portion that is in contact with the conductive member can be done without any changes in the function of the elastic locking member and would thus yield predictable results.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 20160233476-hereinafter Okamoto) as applied to claim 1 above, and further in view of Kim (WO 2012044065).

Regarding claim 7, Okamoto teaches all of the claim limitations of claim 1 above. Okamoto further teaches wherein the bus bars are provided with the bus bar holding plate (40, 41), but individual bus bars are not connected to one another (Okamoto Figure 2). 
 Okamoto fails to teach wherein a coupling protrusion is formed at one side of the frame of the bus bar and the coupling groove is formed at the other side thereof and wherein at the bus bars respectively coupled to the plurality of battery cells, the coupling protrusion of a first bus bar and the coupling groove of a second bus bar adjacent to the first bus bar are coupled to each other.

Kim discloses a battery pack and a support system that can be assembled so that a plurality of cells can be connected. Kim teaches wherein a gap maintaining groove 117 and an insertion protrusion 143 is formed on the surface of the frame 110 (Kim Figure 7), and a coupling grooved is formed at the other side thereof (Kim [0078]), and each of the bus bars coupling protrusion is inserted into the adjacent bus bars coupling groove thus making the batteries connected through the connected bus bars (Kim [0078]) such that the battery and battery packs are connected together (Kim [0092]) and to electrically connect adjacent battery packs and consistent spacing is achieved between batteries (Kim [0021]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to interconnect the bus bars of Okamoto’s with the teaching of Kim such that Okamoto’s bus bars have a gap maintaining part and an insertion protrusion that couple to each other so that interconnectivity of the batteries is achieved as well as added support for the battery.

Regarding claim 8, modified Okamoto teaches all of the claim limitations of claim 7 above. Kim further teaches wherein the center of the coupling protrusions and the coupling grooves are hollow (Kim Figures 5 and 7) and a support bar (Kim Fastening member 250) is further provided through the .


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 20160233476) in view of Kim (WO 2012044065) as applied to claim 7 above, and further in view of Yoshioka et al. (US 20130095359-hereinafter Yoshioka).

Regarding claim 9, modified Okamoto teaches all of the claim limitations of claim 7 above, but fails to teach wherein the conductive member further protrudes in an outer direction of the frame and a conductive plate is further provided to contact the plurality of conductive members and be electrically coupled thereto.
Yoshioka discloses a battery pack having a plurality of cells connected together. Yoshioka teaches of bus bars (Yoshioka bus bars 10) located on the top of terminals that protrudes from the casing (Yoshioka Figure 3) and an inner cover member 11 made of an insulating material and an outer cover 5 is formed of a metal plate of conductive material and is mounted on the top of the terminal and bus bars (Yoshioka [0045]; Figure 1 and Figure 3) and is mounted on the stack case 2 (Yoshioka [0046]) such that protection and electrical connection is provided for the battery (Yoshioka [0046]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Yoshioka such that the conductive member protrudes from the frame and the inner and outer cover members 11 and 5 are mounted on the bus bars of Okamoto such that the cover member contacts the conductive member and is electrically coupled thereto while also providing protection for the battery.

Regarding claim 10, modified Yoshioka teaches all of the claim limitations of claim 9 above. Yoshioka further teaches that an insertion protrusion is formed at the frame (Yoshioka Figure 3; cover 11 and bus bar 10 clamp in with each other) and an insert groove is formed at the conductive plate so that the insert protrusion is inserted therein (Yoshioka Figure 4; [0045] insertion pieces 39 and slits 33 of the end plates are formed in the outer cover). The combination of the two regions hold the covers onto the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727